MaRshall, J.
The appeal must be dismissed for want of a proper return. Sec. 3050, Stats. 1898, provides that on an appeal from an order the clerk shall transmit to the supreme *464court, in addition to such order, the original papers used by each party on the application therefor, and, annexed thereto, a certificate under his hand and the seal of the court that they are the original papers or copies, as the case may be, and that they are transmitted pursuant to the appeal. The section further provides that copies of papers may be transmitted instead of the originals, by special direction of the ■court. The return before us fails to comply with the requirements indicated in several material particulars. The original complaint is not in the return, nor does it appear that the court directed a copy to be transmitted in place of .such original. It does not appear, either from the clerk’s certificate or from recitals in the order appealed from in connection with the papers transmitted, that the return contains the papers used by each party on the application for the order. Such defects are fatal to the jurisdiction of the court to entertain the appeal. Flanders v. Sherman, 19 Wis. 178; Carpenter v. Shepardson, 43 Wis. 406; Glover v. Wells & M. G. Co. 93 Wis. 13; Hoffman & B. Mfg. Co. v. Burdick, 95 Wis. 342; Tenney v. Madison, 99 Wis. 539.
By the Court.— The appeal is dismissed.